C O U R T     O F        A P P E A L S               O F       T E N N E S S E E

                                                                      A T         K N O X V I L L E                                  FILED
                                                                                                                                         May 20, 1998

                                                                                                                                     Cecil Crowson, Jr.
                                                                                                                                     Appellate C ourt Clerk
J .     F R A N K L I N       C R I T T E N D E N                                        )         B R A D L E Y C O U N T Y
                                                                                         )         0 3 A 0 1 - 9 7 0 9 - C H - 0 0 4 0 7
P. l a i n t i f f - A p p e l l a n t                                        )
                                                                                         )
                                                                                         )
            v .                                                                          )         H O N . E A R L H .               H E N L E Y
                                                                                         )         C H A N C E L L O R
                                                                                         )
C H A R L E S       M .     C R I T T E N D E N ,         J R .                          )
                                                                                         )
            D e f e n d a n t - A p p e l l e e                                          )         V A C A T E D       A N D     R E M A N D E D




J .     F R A N K L I N       C R I T T E N D E N ,         P r o           S e

J A M E S     F .     L O G A N ,       J R . ,     O F     C L E V E L A N D                    F O R       A P P E L L E E




                                                                O      P      I      N       I     O     N




                                                                                                                                 G o d d a r d ,       P . J .




                          T h i s     i s     a   s u i t       b y         J .      F r a n k l i n             C r i t t e n d e n       a g a i n s t     h i s

b r o t h e r ,       C h a r l e s         M .   C r i t t e n d e n ,                  J r . ,         w h i c h ,       i n t e r     a l i a ,     s e e k s

d a m a g e s       f o r     c o n v e r s i o n         o f       c e r t a i n                p e r s o n a l       p r o p e r t y       l e f t     u n d e r

t h e     l a s t     w i l l       a n d     t e s t a m e n t             o f      t h e i r           f a t h e r       t o   h i s     m o t h e r     f o r

l i f e     w i t h       r e m a i n d e r       t o     h i m ,           h i s        b r o t h e r ,           a n d     h i s     s i s t e r .
                            T h e         T r i a l           C o u r t         s u s t a i n e d                     t h e       D e f e n d a n t ' s                   m o t i o n           t o

d i s m i s s ,           c o n t e n d i n g                 t h a t         t h e       c o m p l a i n t                     " f a i l s           t o         s t a t e       a       c l a i m

u p o n     w h i c h           r e l i e f           c a n         b e       g r a n t e d . "                       T h e       m o t i o n             a l s o         a d v a n c e d

a f f i r m a t i v e               d e f e n s e s             w h i c h         m a y           n o t           b e       c o n s i d e r e d                   b e c a u s e           t h e y     a r e

n o t     s u p p o r t e d               b y       a n y       a f f i d a v i t s                   o r         d e p o s i t i o n s .



                            T h e         a m e n d e d             c o m p l a i n t ,                   a s         p e r t i n e n t               t o         t h i s       a p p e a l ,

a l l e g e s           t h e       f o l l o w i n g :



                            (   3 )     O       n   o r         a b   o   u t A       p r     i l         2   ,       1 9   8 6 ,       C   h a r l e         s     M   .
            C   r   i t t   e   n d e n ,         S r .       , e     x   e c u t     e d       h     i   s       L   a s   t   W   i   l   l a n d             T   e   s t a   m e n t ,
            c   o   p y     o   f w h i         c h i         s a     t   t a c h     e d       a     n   d       i   n c   o r p   o   r   a t e d           h e   r   e i n     a s
            E   x   h i b   i   t " 1 "         , w h         e r e   i   n h e         i     n       e   s   s   e   n c   e   g   a   v   e a l             i f   e     e s   t a t e
            t   o     h i   s     w i f e       , O l         a V     .     C r i     t t     e n     d   e   n   ,     o   f   h   i   s     h o m e           l   o   c a t   e d a t
            1   9   2 3     O   a k S t         r e e t         N .   W   . , C       l e     v e     l   a   n   d     T   e n n   e   s   s e e ,           a n   d     h i   s
            f   u   r n i   t   u r e l         o c a t       e d     t   h e r e     i n     ,       c   o   n   t   e n   t s     o   f     w h i c         h     a   r e
            p   a   r t i   a   l l y l         i s t e       d o     n     l i s     t       a t     t   a   c   h   e d     h e   r   e   t o a n           d
            i   n   c o r   p   o r a t e       d h e         r e i   n     a s       E x     h i     b   i   t       " 2   " .

                            ( 4     )       C h a r       l   e s     M   .   C r     i t t       e   n   d   e   n , S r         . ,       u p o n i             n e s s e n c e
            g   i   v   i n g       h i   s w i f         e     O   l a     V .       C r i       t   t   e   n   d e n a           l   i   f e e s t             a t e ,
            f   u   r   t h e r       n   a m e d         h   i s     h   e i r s       C h       a   r   l   e   s M .           C r   i   t t e n d e           n J r . ; J .
            F   r   a   n k l i     n     C r i t t       e   n d   e n   , p l       a i n       t   i   f   f   , a n d           V   e   n d a S c             h m i d , a s
            t   h   e     v e s     t e   d r e m         a   i n   d e   r m a n       o f           h   i   s     e s t a       t e   .       ( h e r           e i n a f t e r
            c   o   l   l e c t     i v   e l y r         e   f e   r r   e d t       o a         s       t   h   e " h e         i r   s   " . )

                      (         5   )     O n o r a b o u t M a y 8 ,                                         1 9 8 7 , C h             a r l e s M .
            C r i t t e         n   d e n , S r . , d i d e x e c u t e                                       a C o d i c i             l t o t h e
            a f o r e m         e   n t i o n e d L a s t W i l l a n d                                       T e s t a m e n           t , a c o p y o f w h i c h
            i s a t t           a   c h e d h e r e t o a n d i n c o r p                                     o r a t e d h             e r e i n a s E x h i b i t
            " 3 " .

                      ( 6 )     O n o r a b o u t J u n e                                             2 8 ,           1 9 8 7 ,         C h a r l e s               M .
            C r i t t e n d e n , S r . , d i e d .

                            (   7 )     O       n     o   r a b o         u t O       c   t   o b     e r 2           7 ,     1 9   9   2 ,         t h   e     h   e i   r s
            r   e   c e i   v   e d a           l e   t   t e r f         r o m       D   a   v i     d S .             H   u m b   e   r d     ,     e   s   q .     a   s
            c   o   u n s   e   l f o r           O   l   a V .           C r i t     t   e   n d     e n ,           d e   m a n   d   i n     g     a   r   r a   n g   e m e   n   t   s
            b   e     m a   d   e t o           m o   v   e t h e           f u r     n   i   t u     r e a           n d     m i   s   c e     l   l a   n   e o   u s     i t   e   m   s ,
            p   a   r t i   a   l l y l         i s   t   e d o n           E x h     i   b   i t       " 2 "         ,     f r o   m     t     h   e     h   o u   s e   .       I   n
            e   f   f e c   t   , O l a           V   .     C r i t       t e n d     e   n     w     a s r           e l   i n q   u   i s     h   i n   g     h   e r     r i   g   h   t
            t   o     h e   r     l i f e         e   s   t a t e         i n t       h   e     a     f o r e         m e   n t i   o   n e     d     a   s     e   v i   d e n   c   e   d
            b   y     s a   i   d l e t         t e   r   , a t t         a c h e     d       h e     r e t o           a   n d     i   n c     o   r p   o   r a   t e   d a     s
            E   x   h i b   i   t " 4 "         .



                                                                                                      2
                            ( 8 )             A s a r e s                   u l t       o f t         h e a f         o   r   e   m e n t i o             n   e   d     l e t t     e   r   , t h e
          h   e   i   r   s m o           v e d t h e h o                   u s e     h o l d         f u r n i       t   u   r   e a n d                 m   i   s   c e l l a     n   e   o u s
          i   t   e   m   s t o             P a r k O a k s                   A p     a r t m e       n t s ,         1   1   5   9 H a r r               i   s   o   n P i k       e   ,
          C   l   e   v   e l a n         d , T e n n e s s                 e e       3 7 3 1 1       , w h e         r   e   i   n t h e                 h   e   i   r s p l       a   c   e d
          t   h   e   s   e i t           e m s i n s t o                   r a g     e f o r           a n a         g   r   e   e d u p o               n       f   e e o f           $   5 0 . 0 0
          p   e   r       m o n t         h .

                              (   9   )       O       n       o r     a b o u t         A   u g u     s   t   ,     1 9 9 3       ,       d   e f     e n d       a n   t     r e m o v e d
          t   h   e f         u   r   n   i t u       r   e     a   n d m i s c         e   l l a     n   e   o u   s i t         e   m   s     f     r o m         s   t   o r a g e a t
          t   h   e a         f   o   r   e m e       n   t   i o   n e d P a r         k     O a     k   s     A   p a r t       m   e   n   t s       a n       d     t   h e r e a f t e r
          r   e   l o c       a   t   e   d s         a   m   e     a t h i s           p   e r s     o   n   a l     r e s       i   d   e   n c     e ,         3 0   0   4 B r y a n t
          D   r   . ,         C   l   e   v e l       a   n   d ,     T e n n e s       s   e e       3   7   3 1   1 w i         t   h   o   u t       t h       e     p   r i o r
          k   n   o w l       e   d   g   e a         n   d   / o   r c o n s e         n   t o       f       t h   e r e         m   a   i   n i     n g         h e   i   r s .

                              ( 1 0 )             D e f       e n   d a   n t d i       d     m o     v e         t h e s e           i   t   e   m   s       w   i   t h     t   h e
          i   n   t e     n   t o f               f r a       u d     t   o c o n       v e   r t       t     h   e f u r n           i   t   u   r   e       a   n   d o     t   h e r
          m   i   s c     e   l l a n e           o u s         i   t e   m s t o         h   i s       o     w   n p e r s           o   n   a   l     u     s   e     a n   d
          t   h   e r     e   a f t e r             t o         c   h a   r g e t       h e     r     e m     a   i n i n g           h   e   i   r   s       a   n     e x   o   r b i t a n t
          r   e   n t     ,     b e i n           g t         w i   c e     w h a t       P   a r     k       O   a k s A p           a   r   t   m   e n     t   s     w a   s
          c   h   a r     g   i n g ,             a s         e v   i d   e n c e d       b   y       t h     e     b i l l           d   e   f   e   n d     a   n   t s     u   b m i t t e d
          t   o     t     h   e p l a             i n t       i f   f ,     a t t a     c h   e d       h     e   r e t o a           n   d       i   n c     o   r   p o r   a   t e d
          h   e   r e     i   n a s               E x h       i b   i t     " 5 " .

                    ( 1 1 )                       P   l   a i n t i f f h a s b e e n a d v i s e d b y V e n d a S c h m i d
          t h a t t h e d                         e   f   e n d a n t h a s p a r t i a l l y d i s b u r s e d s o m e o f t h e
          f u r n i t u r e                       a   n   d / o r m i s c e l l a n e o u s i t e m s t o t h e d e t r i m e n t
          o f t h e h e i                         r   s   .



                              T h e           p r o p r i e t y                 o f     a     m o t i o n             t o         d i s m i s s                   i s       a d d r e s s e d           i n

t h e   c a s e           o f         S u l l i v a n t                   v .     A m e r i c a n a                 H o m e s ,               I n c . ,               6 0 5       S . W . 2 d       2 4 6 ,

2 4 8   ( T e n n . A p p . 1 9 8 0 ) ,                               w h e r e         t h i s           C o u r t           s t a t e d                 t h e         f o l l o w i n g :



                          O       u r         S   u p r e       m e     C   o u r t       h   a   s       r e     c e n   t   l   y   q u         o t e d           t h     e U n       i   t e d
          S   t a     t e s         S     u   p   r e m e         C   o u   r t t       o     t   h e       e     f f e   c   t     t h a         t " I           t i       s w e       l   l
          e   s t     a b l       i s     h   e   d t h         a t     '   a   c o     m p   l   a i     n t       s h   o   u   l d n           o t b           e d       i s m i     s   s e d
          f   o r       f a       i l     u   r   e t o           s   t a   t e a         c   l   a i     m       u n l   e   s   s i t             a p p         e a r     s b e       y   o n d
          d   o u     b t         t h     a   t     t h e         p   l a   i n t i     f f       c a     n       p r o   v   e     n o           s e t           o f       f a c t     s     i n
          s   u p     p o r       t       o   f     h i s         c   l a   i m t       h a   t     w     o u     l d     e   n   t i t l         e h i           m t       o
          r   e l     i e f       . '     "         F u e       r s   t     v . M       e t   h   o d     i s     t H     o   s   p i t a         l S o           u t h       ( 1 9     7 8
          T   e n     n . )         5     6   6     S . W       . 2   d     8 4 7 ,       8   4   8       [ q     u o t   i   n   g C o           n l e y           v .       G i b     s o n ,
          3   5 5       U .       S .         4   1 , 4         5 -   4 6   ,   7 8       S   .   C t     .       9 9 ,       1   0 1 - 1         0 2 ,           L . E     d . 2 d       8 0
          (   1 9     5 7 )       ] .             I n s         c r   u t   i n i z     i n   g     t     h e       c o   m   p   l a i n         t i n             t h     e f a       c e o f
          a     1     2 . 0       2 (     6 )       m o t       i o   n ,     " t h     e     c   o u     r t       s h   o   u   l d c           o n s t         r u e       t h e
          c   o m     p l a       i n     t       l i b e       r a   l l   y i n         f   a   v o     r       o f     t   h   e p l           a i n t         i f f     , t a       k i n g
          a   l l       o f         t     h e       a l l       e g   a t   i o n s       o   f     f     a c     t t     h   e   r e i n           a s           t r u     e . "
          H   u c     k e b       y       v .       S p a       n g   l e   r ( 1       9 7   5     T     e n     n . )       5   2 1 S           . W . 2         d 5       6 8 ,       5 7 1 .




                                                                                                          3
                          O u r     r e a d i n g           o f     t h e     c o m p l a i n t           p e r s u a d e s         u s     t h a t       i t     m e e t s

t h e     t e s t     s e t       o u t       i n     S u l l i v a n t ,           a n d     t h e       T r i a l       C o u r t       a c t e d

i m p r o p e r l y         i n     d i s m i s s i n g             t h e     c o m p l a i n t .



                          W h i l e       i t       m a y     b e     t h e     i t e m s       o f       p e r s o n a l         p r o p e r t y         t o     w h i c h

t h e     P l a i n t i f f         c o n t e n d s           h e     i s     e n t i t l e d         a r e     s o       i n s i g n i f i c a n t             i n

v a l u e     t h e       c l a i m       f o r       t h e m       m a y     b e     c o n s i d e r e d           d e     m i n i m i s ,         t h e r e         i s

n o t h i n g       i n     t h e       r e c o r d         t o     s u p p o r t         s u c h     a     c o n c l u s i o n           a n d     i n s o f a r           a s

t h e     r e c o r d       i s     c o n c e r n e d             t h e y     v e r y       w e l l       m i g h t       b e     v a l u a b l e

h e i r l o o m s .



                          I n     c o n c l u s i o n ,             w e     r e c o g n i z e         t h a t       t h e       P l a i n t i f f         i s

i n c a r c e r a t e d           i n     a     p e n a l         i n s t i t u t i o n         o f       t h i s     S t a t e       a n d       p o i n t       o u t

t h a t     a n y     f u r t h e r           p r o c e e d i n g s           a s     t o     t h i s       c a s e       s h o u l d       b e     i n

c o n f o r m i t y         w i t h       t h e       g u i d e l i n e s           p r o n o u n c e d         i n       W h i s n a n t         v .     B y r d ,

5 2 5     S . W . 2 d       1 5 2       ( T e n n . 1 9 7 5 ) .



                          F o r     t h e       f o r e g o i n g           r e a s o n s       t h e       j u d g m e n t         o f     t h e       T r i a l

C o u r t     i s     v a c a t e d           a n d     t h e       c a u s e       i s     r e m a n d e d         f o r       p r o c e e d i n g s           n o t

i n c o n s i s t e n t           w i t h       t h i s       o p i n i o n .             C o s t s       o f   a p p e a l         a r e     a d j u d g e d

a g a i n s t       t h e       D e f e n d a n t .



                                                                                _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                H o u s t o n M . G o d d a r d , P . J .




                                                                                      4
C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
D o n T . M c M u r r a y , J .




                                                                  5